Webb, Judge.
Findings of fact and conclusions of law required by CPA § 52 (a) (Code Ann. § 81A-152 (a)) are mandatory. Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471). We remand the appeal with direction that the trial court vacate the judgment, cause appropriate findings of fact and conclusions of law to be made, and enter a new judgment thereon, after which the losing party shall be free to enter another appeal. Reid v. Minter, 135 Ga. App. 763 (219 SE2d 15).

Appeal remanded with direction.


Deen, P. J., and Quillian, J., concur.